Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 16, 2017

                                     No. 04-17-00351-CR

                                   Delton Lenard GREEN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR7767
                         Honorable Frank J. Castro, Judge Presiding


                                       ORDER
       Appellant’s final motion for extension of time to file his brief is GRANTED. Appellant’s
brief was filed on November 13, 2017.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court